 



EXHIBIT 10.25
Schedule of Officer Compensation
     The following table sets forth the annual base salary levels of Stratos’
Named Executive Officers for 2005 and 2004:

                      Name   Position   2005   2004
Phillip A. Harris
  President & Chief Executive Officer   $ 240,000       N/A  
Barry Hollingsworth
  Vice President, Finance & Chief Financial Officer   $ 125,000       N/A  
Richard C.E. Durrant
  Executive Vice President   $ 143,042     $ 137,500  
Joe Norwood
  Executive Vice President   $ 238,000     $ 238,000  
Newell V. Starks
  Chief Strategy Officer   $ 168,000     $ 168,000  

 